Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 24, 2020

The Court of Appeals hereby passes the following order:

A20D0345. WILLIAM MITCHELL v. THE STATE.

      In August 2012, William Mitchell pled guilty to one count of theft by taking,
for which he received a ten-year probated sentence. There is no indication in the
record that Mitchell directly appealed his judgment of conviction. In November
2019, the trial court modified Mitchell’s probation and required Mitchell to serve 160
to 180 days in the Probation Detention Center followed by substance abuse treatment.
In January 2020, Mitchell filed a “notice of appeal.” The trial court treated the
motion as a motion for out-of-time appeal, which it subsequently denied on February
7, 2020. On March 13, 2020, Mitchell filed the instant application for discretionary
review.1 We, however, lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Mitchell’s application is untimely, as it was filed 35 days after
entry of the order he seeks to appeal.




      1
        Because the underlying subject matter is the revocation of part of Mitchell’s
probation, he properly filed an application for discretionary appeal. See OCGA § 5-
6-35 (a) (5); Jones v. State, 322 Ga. App. 269, n. 2 (745 SE2d 1) (2013); Zamora v.
State, 226 Ga. App. 105 (485 SE2d 214) (1997).
Accordingly, this application is hereby DISMISSED for lack of jurisdiction.




                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                03/24/2020
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.